Case 2:20-cv-14243-JMV-MF Document 114 Filed 05/19/21 Page 1 of 2 PageID: 3280




                                                          UNITED STATES DISTRICT COURT
CITY OF HOBOKEN,                                             DISTRICT OF NEW JERSEY

                               Plaintiff,             CIVIL ACTION NO. 2:20-cv-14243-JMV-MF

                          v.
                                                         DOCUMENT FILED ELECTRONICALLY
EXXON MOBIL CORP., EXXONMOBIL OIL
CORP., ROYAL DUTCH SHELL PLC, SHELL
                                                                 ORDER ADMITTING
OIL COMPANY, BP P.L.C., BP AMERICA INC.,
                                                                KATHRYN M. BARBER
CHEVRON CORP., CHEVRON U.S.A. INC.,
                                                                   PRO HAC VICE
CONOCOPHILLIPS, CONOCOPHILLIPS
COMPANY, PHILLIPS 66, PHILLIPS66
COMPANY, AMERICAN PETROLEUM
INSTITUTE,

                               Defendants.

          THIS MATTER having been opened to the Court by Anthony J. Zarillo, Jr., Esq. of

 Riker Danzig Scherer Hyland & Perretti LLP, counsel for Defendant American Petroleum

 Institute (“Defendant”), seeking the entry of an Order admitting Kathryn M. Barber, Esq. pro hac

 vice pursuant to L. Civ. R. 101.1(c) for the purposes of appearing as co-counsel on behalf of

 Defendant in the above-captioned matter, and the Court having read and considered the

 supporting certifications compliant with Local Rule 101.1(c); and for good cause having been

 shown,

          IT IS on this 19th day of May, 2021,

          ORDERED that Kathryn M. Barber, Esq. is admitted pro hac vice as counsel for

 Defendant in the above-captioned case, provided that all pleadings, briefs, and other papers filed

 with the Court shall be signed by local counsel of record who is a member in good standing of

 the New Jersey Bar; and




                                                 1
 5260840v1
Case 2:20-cv-14243-JMV-MF Document 114 Filed 05/19/21 Page 2 of 2 PageID: 3281




        IT IS FURTHER ORDERED that, pursuant to District of New Jersey Local Civil Rule

101.1(c)(2), the Ms. Barber shall make a payment to the New Jersey Lawyers’ Fund for Client

Protection (the “Fund”) as provided by New Jersey Court Rule 1:28-2(a); and

        IT IS FURTHER ORDERED that, pursuant to District of New Jersey Local Civil Rule

101.1(c)(3), Ms. Barber shall make a one-time payment of $150.00 payable to the clerk,

U.S.D.C.; and

        IT IS FURTHER ORDERED that the Clerk shall forward a copy of this Order to the

Treasurer of the Fund within five (5) days of its date of entry.




                                                              s/Mark Falk ______________
                                                              HON. MARK FALK, U.S.M.J.




                                                  2
5260840v1
